Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant’s claim amendment filed on 5/17/2022. Claims 1-12 have been amended. Claims 1-12 are pending. 
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for utilizing Fast Identity Online (FIDO) authentication for terminal registration. 

The examiner finds applicant’s remarks submitted on 5/17/2022, in conjunction with the amendment(s) to applicant’s independent claims 1 and 7 submitted on 5/17/2022, to be acceptable for patentability over the cited prior art teachings of, Kravitz et al. (US Patent Publication No. 2018/0006829) and Novak et al. (US Patent Publication No. 2015/0318986). The examiner agrees with the applicant that neither of the references, alone or in combination, discloses applicant’s claim feature(s) as amended of, “after receiving the request from the new terminal and without transmitting the owner certificate of the registered terminal to the new terminal…generating a cryptographic key, wrapping the cryptographic key with a public key that is associated with the owner certificate of the new terminal, and sending the wrapped cryptographic key to the new terminal… by the new terminal, after receiving the wrapped cryptographic key from the registered terminal, unwrapping the cryptographic key with a private key associated with the owner certificate of the new terminal… and by the registered terminal, without notifying of start of encrypted communication, sending coordination data with the authentication private key encrypted with the cryptographic key to the new terminal”. As such the examiner finds applicant’s claims to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification (Title) 
	 The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment.
Examiner’s Remarks – Claim Rejections - 35 USC § 112
	The examiner withdraws the rejection made under 35 USC § 112 applicant’s claim amendment(s) submitted on 5/17/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s persuasive remarks in conjunction with applicant’s claim amendment(s) submitted on 5/17/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Melo; Nelson. et al. (US Patent No. 10,728,044) and Queralt; Michael et al. (US Patent No. 10,887,113).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497